Title: To John Adams from Jan Willink, 8 December 1789
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 8 Decemb. 1789

Shortly after we had the pleasure of paying you our respects under date of the 30 April, we were honored with your Letter of 2 Decemb. A.P.; for its Contents we pray you to be assured of our Sincere thanks, & to do us the Justice to believe that we shall with pleasure embrace every Opportunity that may present for cultivating our private Correspondence, that you express such a desire of Continuing.—
We have as yet only been enabled to send the first Volume of your Defence of the American Government to the several Gentlemen as desired, instead of receiving the compleat sett from Mr: Dilly, we have only reced the first & third Volumes; on which we addressed him, requesting to be furnished with the Second Volume that we might comply with your directions without delay, in reply he informed us that fifty Copies of that volume were Shipp’d us per the Margaretha in Septr. 87. & that as he cou’d not find the Captns. receipt for the parcell, he presumed it had been transmitted us, We immediately made enquiry of the Ships broker who informed us that she arrived here the 5 Oct: 87, but that he cou’d get no intelligence of any such parcell having been on board, which we wrote Mr. Dilly desiring he wou’d send us fifty other Copies, as it is not natural to suppose that you shou’d suffer through any neglect or omission of his, for had he given us proper Information in due time of the Shipping, we shou’d have taken the necessary care to have made application for them on the Vessels arrival, he now informs us in reply to this, that he can say nothing further respecting the Books, but that he will write you Concerning them, in which case you will now be enabled to give him a reply.
The present Political Situation of Europe renders it rather difficult to ground any Opinion on the future events that may arise, we hope nothing will tend to involve our Republick into a War, the blessings of Peace are invaluable at all times, but especially when we see them at the greatest distance, at least they are rendered the more to them, because the impossibility of enjoying them is greater.—
We are highly gratified to observe that the chief offices under your new Government, are filled by such Characters as give universal Satisfaction, & shall be truely happy to learn the Continuation of such Steps, as will procure a great degree of respectability to your Executive, as well as Legislative authority.—
Our Ladies consider themselves particularly obliged by your kind remembrance of them, & have requested to join us in best respects to you & Mrs: Adams.—
With assurances of our Sincere respect & Esteem, we have the honor to Subscribe ourselves / Sir / Your most obdt: & Hble Servants
Wilhem & Jan Willink
Mr. Dilly never wrote us the least word at the time of his Shipping the Copies of the second Volume, thus it was not in our power to have made inquiry respecting them till we reced information of the Transaction.